           Case 1:16-cv-00241-DAD-GSA Document 48 Filed 04/20/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MIGUEL G. SIFUENTES,                                   1:16-cv-00241-DAD-GSA-PC
12                Plaintiff,                                ORDER GRANTING DEFENDANT
                                                            OLA’S MOTION TO MODIFY
13         vs.                                              SCHEDULING ORDER
                                                            (ECF No. 47.)
14   DR. OLA, et al.,
                                                            ORDER EXTENDING DISCOVERY
15               Defendants.                                DEADLINE AND DEADLINE TO FILE
                                                            DISPOSITIVE MOTIONS FOR ALL
16                                                          PARTIES
17                                                          New Discovery Deadline:           July 30, 2020
18                                                          New Dispositive Motions Deadline: Sept. 30, 2020
19

20

21

22

23   I.     BACKGROUND

24          Miguel G. Sifuentes (“Plaintiff”) is a prisoner proceeding pro se with this civil rights

25   action pursuant to 42 U.S.C. § 1983.1 This case now proceeds with Plaintiff’s First Amended

26   Complaint filed on April 26, 2017, against defendant Dr. Ola (“Defendant”) for failure to provide

27   adequate medical care, in violation of the Eighth Amendment. (ECF No. 21.)

28
                    1
                        Plaintiff paid the filing fee on February 25, 2016. (Court Record.)

                                                             1
            Case 1:16-cv-00241-DAD-GSA Document 48 Filed 04/20/20 Page 2 of 3



 1          On October 15, 2019, the court issued a Discovery and Scheduling Order establishing
 2   pretrial deadlines for the parties, including a discovery deadline of April 15, 2020, and a
 3   dispositive motions deadline of June 15, 2020. (ECF No. 43.) On April 17, 2020, Defendant
 4   filed a motion to modify the Scheduling Order. (ECF No. 47.)
 5   II.    MOTION TO MODIFY SCHEDULING ORDER
 6          Modification of a scheduling order requires a showing of good cause, Fed. R. Civ. P.
 7   16(b), and good cause requires a showing of due diligence, Johnson v. Mammoth Recreations,
 8   Inc., 975 F.2d 604, 609 (9th Cir. 1992). To establish good cause, the party seeking the
 9   modification of a scheduling order must generally show that even with the exercise of due
10   diligence, they cannot meet the requirement of the order. Id. The court may also consider the
11   prejudice to the party opposing the modification. Id. If the party seeking to amend the scheduling
12   order fails to show due diligence the inquiry should end and the court should not grant the motion
13   to modify. Zivkovic v. Southern California Edison, Co., 302 F.3d 1080, 1087 (9th Cir. 2002).
14          Defendant requests at least a ninety-day extension of the discovery and dispositive
15   motions deadlines in the court’s Discovery and Scheduling order, on the grounds that given the
16   current COVID-19 crisis, it is not feasible to complete discovery or complete a dispositive motion
17   by the deadlines in the court’s Scheduling Order (ECF No. 47 at 2 and Declaration of Matthew
18   W. Roman at ¶¶ 4-9.)
19          The court finds good cause to extend the discovery and dispositive motions deadlines in
20   the court’s Discovery and Scheduling order. Defendant has shown that even with the exercise of
21   due diligence, he cannot meet the requirements of the order. Therefore, the motion to modify the
22   Scheduling Order filed by defendant Dr. Ola shall be granted.
23   III.   CONCLUSION
24          Based on the foregoing, IT IS HEREBY ORDERED that:
25          1.      Defendant Ola’s motion to modify the court’s Scheduling Order, filed on April
26                  17, 2020, is GRANTED;
27          2.      The deadline for the completion of discovery is extended from April 15, 2020 to
28                  July 30, 2020 for all parties to this action;

                                                      2
          Case 1:16-cv-00241-DAD-GSA Document 48 Filed 04/20/20 Page 3 of 3



 1        3.    The deadline for filing and serving pretrial dispositive motions is extended from
 2              June 15, 2020 to September 30, 2020 for all parties to this action; and
 3        4.    All other provisions of the court’s October 15, 2019 Discovery and Scheduling
 4              Order remain the same.
 5
     IT IS SO ORDERED.
 6

 7     Dated:   April 20, 2020                          /s/ Gary S. Austin
                                                 UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                3
